Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
2/7/22.
	Response to Amendment
3.	This office action is in response to Amendment filed on 2/7/22.
Claim 1, 4 and 11 are amended. 
Claims 12-20 are canceled .
Claims 21-29 are newly added.
4.	Claims 1-11 and 21-29 are pending.

Allowable Subject Matter
5.	Claims 1-11 and 21-29 are allowed.
6.	Claims 1-11 and 21-29 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, an apparatus, comprising a substrate; separate source regions in the substrate including at least a first source region and a second source region; an insulating region in the substrate between the first source region and the second source region to electrically isolate the first source 
	Prior art also does not discloses a method comprising forming a source region in a substrate; forming one or more insulating regions in the source region to divide the source region into a plurality of separate source regions including at least a first source region that is separated from a second source region by an insulating region; and forming a block on the substrate over the first source region and the second source region, the block comprising a set of NAND strings arranged vertically, the set of NAND strings including at least a first subset of NAND strings overlying and in contact with the first source region and a second subset of NAND strings overlying and in contact with the second source region.
	Prior art dose not discloses an apparatus having in combination with other features comprising a control circuit configured to connect to a plurality of source region voltage drivers for a plurality of source regions that are located in an area of a substrate under a block, the plurality of source region voltage drivers including at least a first source region voltage driver connected to a first source region and a second source region voltage driver connected to a second source region; and a memory interface connected to the control circuit, the control circuit is configured to issue a command via the memory interface to instruct each source region voltage driver of the plurality of source region voltage drivers to provide a respective voltage signal to a respective 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825